RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0722-20

J.R.S.,

          Plaintiff-Respondent,

v.

N.G.,

          Defendant-Appellant.


                   Submitted October 7, 2021 – Decided November 30, 2021

                   Before Judges Alvarez and Mitterhoff.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Somerset County,
                   Docket No. FV-18-0227-21.

                   The Tormey Law Firm, attorneys for appellant (Brent
                   DiMarco, on the brief).

                   Skoloff & Wolfe, PC, attorneys for respondent (Patrick
                   T. Collins, on the brief).

PER CURIAM
      N.G. appeals the October 19, 2020, final restraining order (FRO) issued

under the Prevention of Domestic Violence Act, N.J.S.A. 2C:25-17 to -35,

prohibiting her from contacting J.R.S. N.G. now claims she did not commit a

predicate act as required by the statute and that her conduct did not qualify as

domestic violence. See N.J.S.A. 2C:25-19; Silver v. Silver, 387 N.J. Super. 112

(App. Div. 2006). For the reasons stated by the trial judge at the conclusion of

the two-day hearing, we affirm.

      The parties' four-year relationship ended in 2019.        Despite J.R.S.

repeatedly requesting N.G. not contact him, she sent hundreds of texts and

frequently tried calling him. She changed her phone number at least a dozen

times in order to avoid the effect of J.R.S. blocking her calls. J.R.S. ignored

N.G.'s attempts to communicate for approximately a year and a half.

      On February 26, 2020, J.R.S.'s attorney wrote to N.G. as follows: "[I]t is

imperative that you no longer contact [J.R.S.] directly or indirectly: you may

not attempt to reach him by phone, text, email or in person, and you may not

contact third parties about him or in an attempt to reach him." After receiving

the letter, N.G. immediately attempted to contact J.R.S.; her communication

efforts abated briefly, but then resumed.




                                                                          A-0722-20
                                       2
      On August 15, 2020, N.G. drove 230 miles to J.R.S.'s out-of-state beach

house in a gated community. Fearing she could not enter through the security

gate, she parked her car and walked along the beach to the rear of J.R.S.'s home.

N.G. let herself in through an unlocked sliding glass door. While alone in the

house, N.G. called her cell phone from J.R.S.'s land line so she would have his

number. J.R.S. testified that when he returned home that evening, the lights

were off, and he heard footsteps on the floor above him. Once he realized N.G.

was there, J.R.S. helped her locate her car because she could not recall where

she had parked. After they returned to J.R.S.'s home, they drank tea and talked

for approximately an hour. J.R.S. reiterated that he did not want to continue the

relationship or speak to N.G. again. N.G. left. After she arrived at her hotel,

she called and texted J.R.S. to see if he wanted to join her for a drink. The

following morning, she called and texted to see if he wanted to have coffee

before she returned to New Jersey. He did not respond to either overture.

Instead, he called his lawyer and then called the police to obtain a temporary

restraining order.

      The trial judge presided over a two-day hearing. During N.G.'s testimony,

she acknowledged that the hundreds of text messages and phone calls may have

been excessive. But she insisted that when she and J.R.S. had agreed to end


                                                                           A-0722-20
                                       3
their relationship, they also agreed to have a final conversation about it at some

point in the future. She claimed she was only attempting to engage in that final

conversation.

      The judge found that J.R.S. established the predicate acts of trespassing,

N.J.S.A. 2C:18-3, and harassment, N.J.S.A. 2C:33-4(c), by a preponderance of

the evidence. See N.J.S.A. 2C:25-19; Silver, 387 N.J. Super. at 112. On appeal,

N.G. does not dispute the judge's determination that she committed an act of

criminal trespass when she entered J.R.S.'s home.        N.G.'s behavior, which

continued even after an attorney asked her to stop, amply established

harassment—conduct committed with the purpose to annoy or seriously alarm.

That N.G. may not have per se intended to harass J.R.S. does not negate her

awareness that any communication from her was unwanted. That she knew her

conduct was alarming to J.R.S. is established at least by her constantly changing

phone numbers and her approach to J.R.S.'s home from the beach instead of the

secured gate. Her continuing efforts allowed the judge to properly infer the

purpose to harass. See R.G. v. R.G., 449 N.J. Super. 208, 226 (App. Div. 2017)

(noting purpose may be inferred from facts, circumstances, prior conduct,

common sense, and experience).




                                                                            A-0722-20
                                        4
      Having found both predicate acts based on ample credible evidence in the

record, the judge proceeded to find the FRO necessary to protect J.R.S. from

future harm. See Silver, 387 N.J. Super. at 126. This finding is also supported

by ample credible evidence in the record. As the judge observed, N.G.'s own

words established an obsessive, compulsive quality to her behavior, which posed

an ongoing threat to J.R.S. Because both Silver prongs were met, the order was

warranted.

      Our standard of review is deferential.        We are required to accord

deference to the family court's factfinding. Cesare v. Cesare, 154 N.J. 394, 413

(1998). Our review of the judge's decisions regarding the law is less deferential,

however, we only disturb them if based on a misunderstanding of the applicable

legal principles. R.G., 449 N.J. Super. at 218. No such misunderstanding

occurred here.

      Affirmed.




                                                                            A-0722-20
                                        5